Citation Nr: 1222198	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  08-04 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Eligibility for nonservice-connected death pension benefits. 

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to accrued benefits.

4.  Entitlement to recognition of the Veteran as a prisoner of war (POW).


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant is the surviving spouse of a deceased Veteran who served in the Philippine Commonwealth Army, also known as the United States Armed Forces in the Far East (USAFFE), from August 1942 through August 1943 and from December 1944 to November 1945, including recognized USAFFE guerilla service from August 1942 to August 1943 and from December 1944 to January 1945.  The Veteran died in 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an August 2007 rating decision and an August 2007 administrative decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Manila, the Republic of the Philippines.

In April 2012, the appellant testified at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for the cause of the Veteran's death and entitlement to recognition of the Veteran as a POW are addressed in the REMAND portion of the decision below and those issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service with the Philippine Commonwealth Army (USAFFE) does not qualify as requisite service to confer eligibility to the appellant for VA nonservice-connected death pension benefits.  

2.  The appellant did not submit a claim for any veterans' benefit within one year after the Veteran's death in 1996.


CONCLUSIONS OF LAW

1.  The criteria for eligibility for nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 101, 107(a), 1521 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.3, 3.40, 3.41 (2011). 

2.  The legal criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Concerning the claims for accrued benefits and nonservice-connected death pension benefits, there is no legal basis upon which these benefits may be awarded.   Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

II.  Analysis

A.  Eligibility for pension benefits

The appellant seeks nonservice-connected death pension benefits based on the death of the Veteran.  

Service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the U.S. pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, shall not be deemed to have been active military, naval, or air service for the purposes of any law of the U.S. conferring rights, privileges, or benefits upon any person by reason of the service of such person or the service of any other person in the Armed Forces, except for specified benefits which do not include death pension benefits authorized by chapter 15, title 38, U.S. Code.  38 U.S.C.A. 
§ 107(a); 38 C.F.R. §§ 3.40, 3.41.  In other words, the law provides that nonservice-connected death pension benefits are not available to the surviving spouse of one whom served in the recognized guerrilla forces, the New Philippine Scouts, or the Philippine Army.

The Veteran's service does not satisfy the statutory or regulatory requirements which define "active military service" requirements necessary to establish basic eligibility for entitlement to nonservice-connected death pension.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b).  The Veteran had documented service in the Philippine Commonwealth Army (USAFFE).  As a matter of law, documented Philippine service in the USAFFE is excluded from the definition of "active military service," as defined for purposes of the statutory provisions governing pensions administered by VA.  38 U.S.C.A. §§ 1501-1562.  Consequently, there is no legal basis on which the appellant's claim can be granted.  See 38 U.S.C.A. § 107(a) ; 38 C.F.R. §§ 3.40, 3.41. 

2.  Claim for accrued benefits

Under 38 U.S.C.A. § 5121, a proper party is entitled to any periodic monthly benefits under laws administered by the Secretary to which the Veteran was entitled at his death under existing ratings or decisions, or those benefits based on the evidence in file at the time of the Veteran's death which were due and unpaid preceding the Veteran's death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c). 

The Veteran died in 1996.  The appellant filed a claim for benefits based on the Veteran's military service in 2007.  This was more than 10 years after the Veteran's death.  The appellant has no legal entitlement to accrued benefits, because her application for accrued benefits was not timely filed within one year following the Veteran's death, as required by the statute governing claims for accrued benefits.  
  
Although the analysis does not need to proceed any further, the Board notes that the Veteran did not submit a claim for VA benefits during his lifetime.  Thus, no claim for VA benefits was pending when he died.  A claim for accrued benefits cannot be granted where no claim for benefits is pending at the time of a Veteran's death.  The Board concludes that the appellant's claim for accrued benefits must be denied as a matter of law.  See Sabonis, supra. 





ORDER

Entitlement to nonservice-connected death pension benefits is denied. 

Entitlement to accrued benefits is denied. 


REMAND

In March 2012, the RO determined that the Veteran, although a recognized guerilla, was not a POW.  The appellant expressed her disagreement with this determination at her April 2012 hearing.  Being within a year of the decision, such testimony was timely to assert a notice of disagreement (NOD) with the March 2012 decision.  No statement of the case (SOC) has been issued.  For this reason, a remand is necessary.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999). 

Furthermore, the POW issue is inextricably intertwined with the issue of service connection for the cause of the Veteran's death.  Issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue or issues have been considered.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Finally, the August 2007 rating decision indicates that the RO considered the Veteran's service treatment records (STRs) with respect to the appellant's claim for service connection for the cause of the Veteran's death.  Specifically, the list of evidence considered includes "[s]ervice treatment records (including Affidavit for Philippine Army Personnel executed on May 9, 1946)."  However, a review of the record shows that a negative response was received from the National Personnel Records Center (NPRC) with regard to the Veteran's STRs.  If relevant records are unavailable, VA must notify the veteran of the identity of the records, the efforts VA made to obtain the records, a description of any further action VA will take on the claim, and notice that the veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e) (2011).  Thus, the RO should notify the appellant that the Veteran's STRs are unavailable.

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (1).  Expedited handling is requested.)

1. Provide an SOC which addresses the issue of entitlement to recognition of the Veteran as a POW.  If, and only if, an appeal is perfected by a timely filed substantive appeal, should the issue be certified to the Board.

2. VA's efforts to obtain the Veteran's STRs and any resolution reached must be fully documented for the record, and the appellant should be notified in accordance with the provisions of 38 U.S.C.A. § 5103A(b)  and 38 C.F.R. 
      § 3.159(e). 
      
3. Then, re-adjudicate the claim for service connection for the cause of the Veteran's death.  If the benefit sought on appeal remains denied, provide the appellant a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the cause of death issue currently on appeal.  Allow appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


